
	

114 HR 1918 IH: Aaron's Law Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1918
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Lofgren (for herself, Mr. Sensenbrenner, Mr. Polis, Mr. Lipinski, Mr. Michael F. Doyle of Pennsylvania, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for clarification as to the meaning of access
			 without authorization, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Aaron's Law Act of 2015. 2.Clarifying that access without authorization under section 1030 of title 18, United States Code, means circumvention of technological barriers in order to gain unauthorized access (a)In generalSection 1030(e)(6) of title 18, United States Code, is amended by—
 (1)striking exceeds authorized access and all that follows; and (2)inserting the following: “‘access without authorization’ means—
					
 (A)to obtain information on a protected computer; (B)that the accesser lacks authorization to obtain; and
 (C)by knowingly circumventing one or more technological or physical measures that are designed to exclude or prevent unauthorized individuals from obtaining that information;.
 (b)Conforming amendmentSection 1030 of title 18, United States Code, is amended— (1)in subsection (d)(10), by striking unauthorized access, or exceeding authorized access, to a and inserting access without authorization of a protected; and
 (2)by striking exceeds authorized access each place it appears. 3.Eliminating redundancy (a)RepealSection 1030(a) of title 18, United States Code, is amended—
 (1)by striking paragraph (4); and (2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (b)Conforming amendmentsSection 1030 of title 18, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (2), by striking (a)(6) each place it appears and inserting (a)(5); and (B)in paragraph (3)—
 (i)in subparagraph (A), by striking subsection (a)(4) or (a)(7) and inserting subsection (a)(6); and (ii)in subparagraph (B), by striking subsection (a)(4), or (a)(7) and inserting subsection (a)(6); and
 (C)in paragraph (4)— (i)in subparagraph (A)(i), in the matter preceding clause (i), by striking subsection (a)(5)(B) and inserting subsection (a)(4)(B);
 (ii)in subparagraph (B)(i), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A); (iii)in subparagraph (C)(i), by striking subsection (a)(5) and inserting subsection (a)(4);
 (iv)in subparagraph (D)(i), by striking subsection (a)(5)(C) and inserting subsection (a)(4)(C); (v)in subparagraph (E), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A);
 (vi)in subparagraph (F), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A); and (vii)in subparagraph (G)(i), by striking subsection (a)(5) and inserting subsection (a)(4); and
 (2)in subsection (h), by striking subsection (a)(5) and inserting subsection (a)(4). 4.Making penalties proportional to crimes (a)Section 1030(c)(2) of title 18, United States Code, is amended—
 (1)in subparagraph (A)— (A)by striking conviction for another and inserting subsequent; and
 (B)by inserting such after attempt to commit; (2)in subparagraph (B)(i), by inserting after financial gain the following: and the fair market value of the information obtained exceeds $5,000;
 (3)in subparagraph (B)(ii), by striking the offense was committed and all that follows through the semicolon, and inserting the following: the offense was committed in furtherance of any criminal act in violation of the Constitution or laws of the United States or of any State punishable by a term of imprisonment greater than one year, unless such criminal acts are prohibited by this section or such State violation would be based solely on accessing information without authorization;;
 (4)in subparagraph (B)(iii), by inserting fair market before value; and (5)in subparagraph (C)—
 (A)by striking conviction for another and inserting subsequent; and (B)by inserting such after attempt to commit.
					
